WR-48,152-08
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 6/1/2016 12:21:15 PM
   June 1, 2016                                                      Accepted 6/1/2016 12:33:29 PM
                                                                                     ABEL ACOSTA
                             No. WR-48,152-08                                                CLERK
                            ♦
                                    In the
                          Court of Criminal Appeals
                                  At Austin
                          ♦
                                    Ex Parte
                          GARCIA GLEN WHITE
                                    Applicant
                          ♦
                  On Application for Writ of Habeas Corpus
              From the 180th District Court of Harris County, Texas
                                   No. 723847
                          ♦

     APPLICANT’S MOTION FOR EXTENSION IN TIME IN WHICH
      TO CORRECT DEFICIENCIES IN MAY 24, 2016 RESPONSE

                            ♦

TO THE HONORABLE JUSTICES OF THE
COURT OF CRIMINAL APPEALS OF TEXAS:

      COMES NOW, the Applicant, Garcia Glen White, by and through his attorneys

of record, Patrick F. McCann and Mandy Miller, and respectfully moves this

Honorable Court to extend the time for filing his Response to this Court’s Order of

March 23, 2016, up to and including June 1, 2016. In support of such motion, the

Applicant would show the Court the following:

      (1)   After receiving one extension in time up to and including May 24,

2016, in which to file a Response worthy of this Court’s attention, the Applicant

timely filed his Response on May 24, 2016.

                                                                          1|Page
      (2)    The undersigned counsel were advised telephonically by the Clerk of

this Court on June 1, 2016, that the Applicant’s Response was deficient and had

been rejected for filing because of the unintended omission of the Certificate of

Compliance with respect to the word count of the Response.

      (3)    The       undersigned   have   corrected    this   deficiency   and,

contemporaneously with the filing of this motion for extension in time, have re-

submitted the corrected Response.

      (4)    The undersigned apologize to both the Court and its Clerk for any

inconvenience this omission may have caused, and make assurances that steps

have been taken to ensure that this does not happen again.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Applicant prays that this Honorable

Court will, in all things, GRANT this motion, and permit the filing of the

Applicant’s corrected Response to this Court’s March 23, 2016 Order, and that the

Court further GRANT any additional relief to which the Applicant may be legally

and justly entitled.

      DATED this 1ST day of June, 2016.




                                                                        2|Page
Respectfully submitted,




PATRICK MCCANN
State Bar No: 00792680
writlawyer@justice.com




MANDY MILLER
State Bar No: 24055561
mandy@mandymillerlegal.com

909 Texas Ave., Ste. 205
Houston, TX 77002
(713) 223-3805
Fax (713) 226-8097

Attorneys for the Applicant
GARCIA GLEN WHITE




                              3|Page
                         CERTIFICATE OF SERVICE

        Applicant has sent a copy of the foregoing instrument to counsel for the

State of Texas at the following electronic mail addresses on this 1st day of June,

2016:


Lynn Hardaway
Harris County Assistant District Attorney
hardaway_lynn@dao.hctx.net

Lori DeAngelo
Harris County Assistant District Attorney
deangelo_lori@dao.hctx.net




                                      PATRICK MCCANN




                                      MANDY MILLER

                                      Attorneys for the Applicant
                                      GARCIA GLEN WHITE




                                                                        4|Page